ATTORNEY GENERAL OF TEXAS
                                             GREG         ABBOTT




                                                   July 23, 2008



The Honorable Geoffrey I. Barr                         Opinion No. GA-0648
Comal County Criminal District Attorney
150 North Seguin Avenue, Suite 307                    Re: Whether a municipality may adopt particular
New Braunfels, Texas 78130                            subdivision ordinances applicable to its extraterritorial
                                                      jurisdiction and whether a county may do so in its
                                                      unincorporated areas (RQ-0664-GA)

Dear Mr. Barr:

        You ask for an opinion on "(1) whether a municipality may regulate density/zone through
platting within its extraterritorial jurisdiction ... and (2) whether a County may regulate density/zone
through platting in the unincorporated areas of a county."! You inquire about the validity of certain
municipal and county regulations under Local Government Code chapters 212 and 232, which
provide respectively for municipal regulation of plats and subdivisions in the extraterritorial
jurisdiction2 (the "ETJ") and county regulation ofplats and subdivisions in the unincorporated area
of the county. See Request Letter, supra note 1, at 2, 3-6.

I.       Legal and Factual Background

        Your questions arise from a disagreement between Comal County and the City of Bulverde
about the application of particular subdivision and platting regulations in Bulverde's ETJ. A city
governing body may adopt rules governing plats and subdivisions of land within its jurisdiction "to
promote the health, safety, morals, or general welfare of the municipality and the safe, orderly, and
healthful development ofthe municipality." TEX. Loc. GOV'TCODEANN. §212.002(Vernon2008).
A city may also extend the plat and subdivision regulations adopted under section 212.002 to its ETJ
with certain exceptions. See id. §§ 212.002 (municipality may adopt rules governing plats and
subdivisions of land within its jurisdiction), 212.003 (rules adopted under section 212.002 may be
extended to ETJ subject to exceptions). When the owner of a tract of land located in a city


        lLetter from Honorable Geoffrey I. Barr, Comal County Criminal District Attorney, to Honorable Greg Abbott,
Attorney General of Texas, at 1 (Jan. 10, 2008) (on file with the Opinion Committee, also available at
www.texasattorneygeneral.gov) [hereinafter Request Letter].

        2 A municipality's extraterritorial jurisdiction is the unincorporated area contiguous to the municipality's

boundaries and located a specific distance from the boundaries, the distance based on the municipality's population. See
TEX. Lac. GOV'T CODE ANN. § 42.021(a) (Vernon 2008).
The Honorable Geoffrey I. Barr - Page 2                    (GA-0648)




subdivides the land, he must have a plat prepared according to municipal laws and regulations and
recorded with the county clerk after approval by the appropriate municipal authority. See ide
§§ 212.002 (municipal governing body), 212.004 (plat preparation and recording), 212.005-.006
(approval by municipal planning commission or by governing body of the municipality). If a city
has extended its regulations to the ETJ, these requirements apply to land in the ETJ. See id
§ 212.003.

        A similar procedure applies to subdividing land in the unincorporated area ofa county, which
includes the unincorporated area within a municipality's ETJ. See id §§ 232.001-.003 (Vernon
2005); see also ide § 42.021 (a) (Vernon 2008). Chapter 232, subchapter E provides for infrastructure
planning in counties. 3 See ide §§ 232.101-.109 (Vernon 2005 & Supp. 2007). Section 232.101(a)
provides that "the commissioners court may adopt rules governing plats and subdivisions of land
within the unincorporated area ofthe county to promote the health, safety, morals, or general welfare
of the county and the safe, orderly, and healthful development of the unincorporated area of the
county." Id. § 232.101 (Vernon Supp. 2007). A landowner who subdivides land must have a plat
prepared according to requirements appliC"able in the county and recorded after approval by the
commissioners court. See id. §§ 232.001 (Vernon 2005) (plat preparation and recording), 23.2.002
(approval by commissioners court), 232.003 (subdivision requirements). Thus, a municipality and
the county in which the municipality is located have concurrent jurisdiction over plats and
subdivisions of land within the municipality's ETJ. See La Cour Du Roi, Inc. V. Montgomery
County, 698 S.W.2d 178, 186 (Tex. App.-Beaumont 1985, writ ref'd n.r.e.); Tex. Att'y Gen. Op.
No. GA-0366 (2005) at 1.

        Chapter 242 of the Local Government Code deals with inconsistent municipal and county
requirements in the ETJ by requiring the municipality and the county to enter into an agreement
allocating authority to regulate subdivision plats and approve related permits in the ETJ. See TEX.
Lac. GOV'T CODE ANN. § 242.001(c) (Vernon 2005). Section 242.001(d) provides four ways of
allocating authority between the city and county. See id § 242,001(d). Pursuant to Local
Government Code section 242.001, Comal County and the City of Bulverde entered into an
interlocal cooperation agreement on April 4, 2002 to establish consistent subdivision and plat
regulations in the city's ETJ. See Request Letter, supra note 1, at 1 (Exhibit A, Interlocal
Cooperation Agreement between Comal County and City of Bulverde for Subdivision Regulation
within the Extraterritorial Jurisdiction of the City of Bulverde) (the "Agreement"); see also TEX.
Lac. GOV'T CODE ANN. § 242.001 (Vernon 2005). While you state that the Agreement was written
to expire on December 31, 2007, its provisions establish the context for your questions. See Request
Letter, supra note 1, at 1-2, 14 & note i.

        The Agreement was based on section 242.001 (d)(4), which authorizes the municipality and
the county to enter into an interlocal agreement that establishes one office to "accept plat applications
for tracts of land located in the [ETJ];" to "collect municipal and county plat application fees in a


        3As adopted in 2001, chapter 232, subchapter E applied only to certain urban counties, as defmed by the statute.

See Act of May 17,2001, 77th Leg., R.S., ch. 736, § 1,2001 Tex. Gen. Laws 1459, 1459-60. A 2007 amendment
removed this limitation. See Act of May 15,2007, 80th Leg., R.S., ch. 1390, § 4, 2007 Tex. Gen. Laws 4779,4780.
The Honorable Geoffrey I. Barr - Page 3                        (GA-0648)




lump-sum amount;" and to "provide applicants one response indicating approval or denial ofthe plat
application." TEX. Loc. GOV'TCODEANN. § 242.001 (d)(4)(A) (Vernon 2005). Anagreementunder
this provision must also establish "a single set of consolidated and consistent regulations related to
plats, subdivision construction plans, and subdivisions of land as authorized by Chapter 212
[applicable to municipalities], Sections 232.001-232.005, Subchapters Band C, Chapter 232
[applicable to counties], and other statutes applicable to municipalities and counties that will be
enforced in the extraterritorial jurisdiction." Id. § 242.001 (d)(4)(B). You state that the Agreement
provided that Bulverde would enforce its subdivision regulations and certain Comal County
regulations in the Bulverde ETJ. See Request Letter, supra note 1, at 1-2.

        As we have explained, chapter 212 of the Local Government Code provides for municipal
regulation of subdivisions, including subdivisions in the municipality's ETJ, while chapter 232
provides for county regulation of subdivisions in the unincorporated areas of a county. See TEX.
Loc. GOV'T CODE ANN. chs. 212 (Vernon 2008), 232 (Vernon 2005 & Supp. 2007). A
municipality's authority to regulate subdivisions in its ETJ is set out in section 212.003, which
provides in part:

                           (a) The governing body of a municipality by ordinance may
                  extend to the extraterritorial jurisdiction of the municipality the
                  application of municipal ordinances adopted under Section 212.002
                  and other municipal ordinances relating to access to public roads or
                  the pumping, extraction, and use of groundwater by persons other
                  than retail public utilities, as defined by Section 13.002, Water Code,4
                  for the purpose ofpreventing the use or contact with groundwater that
                  presents an actual or potential threat to human health. However,
                  unless otherwise authorized by state law, in its extraterritorial
                  jurisdiction a municipality shall not regulate:

                                 (1) the use of any building or property for business,
                   industrial, residential, or other purposes;

                                (2) the bulk, height, or number of buildings constructed
                   on a particular tract of land;

                                 (3) the size of a building that can be constructed on a
                   particular tract ofland, including without limitation any restriction on
                   the ratio of building floor space to the land square footage;




           4This provision defmes "[r]etail public utility" as "any person, corporation, public utility, water supply or sewer
service corporation, municipality, political subdivision or agency operating, maintaining, or controlling in this state
facilities for providing potable water service or sewer service, or both, for compensation." TEX. WATER CODE ANN. §
13.002(19) (Vernon 2008).
The Honorable Geoffrey I. Barr - Page 4                  (GA-0648)



                                 (4) the number of residential units that can be built per
                 acre of land.

Id. § 212.003(a)(1 )-(4) (Vernon 2008) (footnote ~dded). "Unless otherwise authorized by state law,"
a commissioners court is subject to the same four restrictions on its regulatory power that section
212.003(a)(I)-(4) applies to a city. See ide § 232.101(b) (Vernon Supp. 2007).5 Thus, chapters 212
and 232 impose on a city and a county the same four limits on plat and subdivision regulations.

II.     City of Bulverde Ordinance Provisions

        Your first question, whether a municipality may regulate density or zone through platting
within its ETJ, is directed at specific provisions ofthe Bulverde subdivision ordinance. See Request
Letter, supra note 1, at 1. You suggest that specified provisions of the ordinance are invalid when
applied in theETJ under section 212.003 because you believe they regulate "the bulk, height, or
number of buildings constructed on a particular tract of land" and "the number of residential units
that can be built per acre of land." See ide at 9-10. You single out the following provisions of the
ordinance:

                 Section 2.03 General Design

                     (a)    Development Density

                     The density of a development shall be classified by the
                     number of equivalent dwelling units (EDU) provided for in
                     the development. . .. An EDU shall be approximately
                     equivalent to the demand for services of a single family
                     residence.... Density shall be classified into three categories
                     as follows:

                            1) Low density: Less than 0.17 EDU's per acre.

                           2) Medium Density: 0.17 or more EDU's per acre but
                      not more than 0.4 EDU's per acre.

                            3) High Density: more than 0.4 EDU's per acre.

                      (b)   Blocks ....

                      (c)   Lots


         5These limits were in place when the City of Bulverde and Comal County entered into the Agreement in 2002.
See Act ofMay 29,1989, 71st Leg., R.S., ch. 822, § 6,1989 Tex. Gen. Laws 3770,3775 (amending Local Government
Code section 212.003); Act of May 10, 2001, 77th Leg., R.S., ch. 736,2001 Tex. Gen. Laws 1459 (adding Local
Government Code section 232.101).
The Honorable Geoffrey I. Barr - Page 5                   (GA-0648)



                           (i) Lots shall have a minimum size based on the density
                      category of the subdivision as follows:

                                 1)    Low Density: 5.01 acres.

                                 2)    Medium Density: 2.01 acres

                                3) High Density: 20,000 square feet for single-
                      family residential lots with a density of no more than one
                      residence per 30,000 square feet of the entire tract being
                      subdivided, excluding the 100-year floodplain, commercial
                      property and school property. Lots other than single-family
                      residential shall be a minimum of 30,000 square feet.

See ide at 9 (Exhibit B, quoting BULVERDE, TEX., ORDINANCE No. 74-02-02-12, § 2.03 (2002) at
22-23) [hereinafter Bulverde Ordinance]. See also Bulverde Ordinance § 1.03, at 2 (defining
"equivalent dwelling unit" (EDU) as "[a] measure of utility services").

        The Bulverde Ordinance provisions repeatedly refer to density and also establish residential
lot size limits. See Bulverde Ordinance § 2.03 (2002) at 22-23. Thus, the ordinance provisions
appear on their face to be inconsistent with Local Government Cqde section 212.003(a)(1)-(4).
However, a brief submitted by the Bulverde City Attorney states that "the lot size regulations in the
ordinance that are applicable in the city limits and ETJ were adopted by the City as a result ofwater
quantity issues and concerns.,,6 See Bulverde Ordinance§§ 1.01(a)(i), at 1 (among other purposes,
regulations are adopted to maintain water availability and quantity), 4.03, at 63 (protection of water
quality; application of Texas Commission on Environmental Quality Edwards Aquifer Rules, 30
TEX. ADMIN. CODE § 213, to certain subdivisions).

          The City of Bulverde relies on the Texas Supreme Court decision in Quickv. City ofAustin
 to uphold the ordinance you question. See Bulverde Brief, supra note 6, at 4-5 (referring to Quick
·V. City ofAustin, 7 S.W.3d 109 (Tex. 1998)). Quick involved a challenge to a City of Austin water
 pollution control ordinance that provided water quality control in Barton Creek. See Quick, 7
S.W.3d at 113. The ordinance, known as the Save our Springs Ordinance ("SOS Ordinance"), was
 approved by voters in a referendum and adopted by the city council pursuant to its power as a home-
 rule city~ See ide at 112, 122.

       Persons contesting the SOS Ordinance argued that it was invalid on various grounds,
including the ground that it was adopted without the public hearing required by Local Government
Code section 212.002. See ide at 120. They also argued that the ordinance violated Local



        6Brieffrom Frank 1. Garza, Bulverde City Attorney, to Honorable Greg Abbott, Attorney General of Texas, at
1(Feb. 22,2008), citing Bulverde Ordinance § 2.03(c) (2002) at 22-23 (on file with the Opinion Committee) [hereinafter
Bulverde Brief].
The Honorable-Geoffrey I. Barr - Page 6               (GA-0648)



Government Code section 212.003 because its restrictions on impervious7 cover effectively regulated
the use, bulk, height, number, or size of buildings in the city's ETl. See ide at 120-21. The City of
Austin argued that section 212.003 did not apply to the SOS Ordinance, which was a water pollution
control measure, and the court agreed with the city. See ide The court observed that the stated goal
ofthe SOS Ordinance was to protect and preserve a "clean and safe drinking water supply," and "to
prevent further degradation of the water quality in Barton Creek" and certain springs. Id. at 121.
The impervious cover limitations had effects on land use, but they were "typical features in
ordinances protecting water quality." Id The court stated that "[b]y their express terms, sections
212.002 and 212.003 apply to ordinances that 'govern plats and subdivisions of land.'" Id.
Moreover, legislative history revealed "that section 212.003 was not intended 'to affect the ability
ofa municipality to apply water control requirements' in its extraterritorial jurisdiction." Id. (citing
CONFERENCE COMMITTEE REpORT, Tex. H.B. 3187, 71st Leg., R.S. (1989)). Thus, "sections
212.002 and 212.003 apply only to zoning statutes, not water control measures such as the
Ordinance." Id. Although the SOS Ordinance affected land use through its imposition of
impervious cover restrictions, those restrictions were a recognized method of preserving water
quality. See ide Quick determined that "the Ordinance is not a zoning regulation seeking to shape
urban development, but rather is a measure designed to protect water quality." Id The court held
"that the requirements of sections 212.002 and 212.003 are not applicable to the Ordinance, and the.
Ordinance cannot be invalidated by these statutes." Id.

         There are significant differences between the circumstances addressed in Quick V. City of
Austin and those at issue in the conflict between Comal County and the City of Bulverde. A home-
rule city like the City ofAustin derives its power from article XI, section 5 ofthe Texas Constitution
and is not dependent on the Legislature for a grant of authority. See ide at 122 (citing Lower
Colorado River Auth. V. City ofSan Marcos, 523 S.W.2d 641,643 (Tex. 1975)). Bulverde is a type
A general-law city governed by chapter 22 of the Local Government Code. 8 A general-law
municipality is a political subdivision "created by the State and, as such, possess[es] those powers
and privileges that the State expressly confers upon [it]." Tex. Dep't ofTransp. V. City ofSunset
Valley, 146 S.W.3d 637, 645 (Tex. 2004). The City of Bulverde is subject to Local Government
Code section 212.003, which prohibits a city from regulating certain aspects of development in its
ETl, such as "the bulk, height, or number of buildings constructed on a particular tract of land" and
"the number of residential units that can be built per acre of land." Moreover, unlike the ordinance
at issue in Quick, the Bulverde Ordinance regulates density but is claimed to be a water quantity
ordinance. The ordinance in Quick facially regulated water, while opponents claimed that it actually
regulated the number, use, and size of buildings in the city's ETl. See Quick, 7 S.W.3d at 112.

         This office generally does not construe city charters or ordinances, although when the
meaning of a charter or ordinance provision is clear, we will determine whether it is consistent with
state or federal law. See Tex. Att'y Gen. Ope No. GA-0217 (2004) at 4-5. See generally Tex. Att'y
Gen. Ope No. GA-0433 (2006) at 1. The question before us is whether certain provisions of the


        7Non-porous.

        8See http://www.tml.org/source/Members/TML_Directory_Profile.cfm?ID=460 (last visited July 14,2008).
The Honorable Geoffrey I. Barr - Page 7             (GA-0648)




Bulverde Ordinance are consistent with Local Government Code section 212.003, but we cannot
answer this question without interpreting the ordinance provisions, and this would require us to
address and resolve fact questions, such as whether the ordinance provisions actually impact water
supply rather than building density. See generally Lloyd Fry Roofing Co. v. State, 541 S.W'.2d 639,
642-43 (Tex. Civ. App.-Dallas 1976, writ ref'dn.r.e.) (if the statute does not define a technical
term, courts have interpreted the statute in the light ofthe testimony ofexpert witnesses familiar with
the particular art, science, or trade). This office cannot investigate and resolve disputed questions
of fact or mixed questions of law and fact in an attorney general opinion. See Tex. Att'y Gen. Ope
Nos. GA-0459 (2006) at 3-4, 0-3382 (1941) at 5. Although the Bulverde Ordinance provisions
appear on their face to be inconsistent with Local Government Code section 212.003, we cannot
make that determination as a matter oflaw. See generally City o/Lucas v. N Tex. Mun. Water Dist.,
724 S.W.2d 811,820 (Tex. App.-Dallas 1986, writ ref'd n.r.e.) ("Ruling upon an ordinance does
not involve an abstract issue of law but an issue of law predicated upon the facts of the individual
case.").

III.    Kendall County Regulations

         You also ask whether a county may regulate density or zone through platting in the
 unincorporated areas of the county, with a particular focus on the Kendall County Development
 Rules and Regulations. See Request Letter, supra note 1, at 1, 11. The Kendall County rules state
 that they are not intended and should not be interpreted to regulate "the bulk, height, or' number of
 buildings constructed on a particular tract ofland" or any ofthe other matters that section 232.10 1(b)
 of the Local Government Code prohibits a county from regulating. See ide at 11 (citing Exhibit D,
 KENDALL COUNTY, TEX., DEVELOPMENT RULES AND REGULATIONS ~ 103.1000(11) NOTE (Sept.
 25, 2006) at 7). A table in the rules summarizes "[m]aximum density and corresponding lot sizes
.and road frontage depending on the source/type of water and sewage disposal system." KENDALL
 COUNTY, TEX., DEVELOPMENT RULES AND REGULATIONS ~ 301.1700 (Sept. 25,2006) at 34). With
 respect to this tabular summary you state that "[g]enerally speaking, the allowable density per
 subdivision is determined first by the source of the water and sewage disposal system. Next, each
 category has its own divisor ... that determines the allowable number of lots in the subdivision."
 Request Letter, supra note 1, at 11 (citing Exhibit D KENDALL COUNTY, TEX., DEVELOPMENT RULES
 AND REGULATIONS ~ 301.1700 (Sept. 25,2006) at 34). You ask whether such a development
 regulation would be valid under Local Government Code section 232.101 and the Texas Supreme
 Court's reasoning in Quick. See ide at 12.

       Your question about the validity of Kendall County's development regulations cannot be
answered as a matter of law. We note that the regulation refers to "density," but we cannot
determine from its language whether it is among the regulations that section 232.101 prohibits
"[u]nless otherwise authorized by state law." See TEX. Loc. GOV'TCODEANN. § 232.101 (Vernon
Supp.2007). This inquiry also raises fact questions, such as the actual impact of the regulation on
water supply. Accordingly, this question cannot be answered in an attorney general opinion. See
Tex. Att'y Gen. Ope No. GA-0459 (2006) at 3-4.

       Assuming without deciding that Kendall County's minimum lot size requirements are valid,
you ask whether Comal County could adopt such a regulation and apply it to the ETJ of Bulverde
The Honorable Geoffrey I. Barr - Page 8                  (GA-0648)



by virtue of an interlocal agreement under section 242.001(d). See Request Letter, supra note 1,
at 12. You inform us that the Cow Creek Groundwater Conservation District (CCGCD), created in
1999 with boundaries coextensive with the boundaries of Kendall County,9 is responsible for
regulating groundwater production in Kendall County. See id. at 11. The ·CCGCD "has all of the
rights, powers, privileges, authority, functions, and duties provided by the general law of the state,
including Chapter 36, Water Code, applicable to groundwater conservation districts created under
Section 59, Article XVI, Texas Constitution." Act of May 27, 2001, 77th Leg., R.S., ch. 966,
§ 3.0104, 2001 Tex. Gen. Laws 1991, 2023 (uncodified). The Kendall County rules state that they
are consistent with the CCGCD rules. KENDALL COUNTY~ TEX., DEVELOPMENT RULES AND
REGULATIONS ~ 103.1000(3) (Sept. 25,2006) at 5-6; see Request Letter, supra note 1.

       The information provided about the Kendall County regulations suggests that they must be
consistent with the CCGCD rules. Comal County is not, however, subject to the CCGCD rules and
its commissioners court cannot rely on those rules to justify minimum lot sizes within its boundaries.
Regardless of whether Kendall County's minimum lot size requirements are valid within its
boundaries, the Comal County Commissioners Court may not adopt such regulations unless Local
Government Code chapter 232 authorizes it to do so.

IV.     Integrity Group, Inc. v. Medina County Commissioners Court

        In connection with the validity ofplat and subdivision regulations in the unincorporated areas
ofthe county, you ask whether Integrity Group, Inc. v. Medina County Commissioners Court stands
for the proposition that a county may not regulate lot size. See Integrity Group, Inc. v. Medina
County Comm 'rs Court, No. 04-03-00413-CV, 2004 WL 2346620 (Tex. App.-San Antonio Oct.
20, 2004, pet. denied) (mem. op.). In Medina County,part of a developer's tract was located over
the Edwards Aquifer Recharge Zone. See id. at *1. In 1995, Medina County rejected the
developer's plat for non-compliance with a rule requiring a minimum lot size of one acre for
subdivisions that would use onsite sewage facilities in the Edwards Aquifer Recharge Zone. See id.
The court held that Medina County's powers were limited to those allowed by the platting statute
found in chapter 232 of the Local Government Code, and it therefore could not reject the plat
because of lot size. See id. at *2. However, the Medina court did not address chapter 232,
subchapter E of the Local Government Code, which broadened county authority to regulate
subdivisions and plats. Subchapter E was adopted in 2001 and is applicable only to plat applications
filed after its effective date. See Act of May 17, 2001, 77th Leg., R.S., ch. 736, § 3(b), 2001 Tex.
Gen. Laws 1459, 1461 (adopting TEX. Lac. GOV'T CODE ANN. chapter 232, subchapter E).
Subchapter E includes section 232.101, which provides that a county may not regulate "the number
of residential units that can be built per acre of land," unless "otherwise authorized by state law."
TEX. Loc. GOV'T CODE ANN. § 232.10 I( a) (Vemon Supp. 2007) (emphasis added). It also provides


          9See Act of May 28, 1999, 76th Leg., R.S., ch. 1331, 1999 Tex. Gen. Laws 4536 (creating CCGCD); Act of
May 27,2001, 77th Leg., R.S., ch. 966, art. 3, pt. 1,2001 Tex. Gen. Laws 1991,2023-25 (ratifying CCGCD, subject
to election); Act of May, 25, 2001, 77th Leg., R.S., ch. 1349,2001 Tex. Gen. Laws 3337 (ratifying CCGCD, subject to
election); Act of May 20,2005, 79th Leg., R.S., ch. 1349,2005 Tex. Gen. Laws 4214 (granting CCGCD additional
authority).
The Honorable Geoffrey I. Barr - Page 9          (GA-0648)



that "[t]he authorities under this subchapter are cumulative of and in addition to the authorities
granted under this chapter and all other laws to counties to regulate the subdivision of land." Id.
§ 232.107 (Vernon 2005). The Medina court's statement that a county's powers were limited to
those allowed by the platting statute found in Local Government Code chapter 232 appear to be
inconsistent with the provisions of subchapter E. In our opinion, a court would hold that Medina
County no longer correctly states the law on a county's authority to regulate lot size.
The Honorable Geoffrey I. Barr - Page 10          (GA-0648)



                                       SUMMARY

                      Chapter 212 of the Local Government Code authorizes
              municipalities to regulate subdivisions and plats within their
              boundaries and their extraterritorial jurisdiction. Chapter 232
              authorizes counties to regulate subdivisions and plats within the
              unincorporated area of the county. Unless otherwise authorized by
              state law, counties and cities may not adopt subdivision or plat
              regulations applicable to a city's extraterritorial jurisdiction that
              regulate (1) the use of any building or property for business,
              industrial, residential, or other purposes; (2) the bulk, height, or
              number of buildings constructed on a particular tract of land; (3) the
              size of a building that can be constructed on a particular tract of land,
              including without limitation any restriction o.n the ratio of building
              floor space to the land square footage; or (4) the number ofreside'ntial
              units that can be built per acre of land.

                      Certain city regulations and county regulations addressed in
              this opinion appear to be facially inconsistent with the Local
              Government Code restrictions on lot size and residential unit density,
              but some of these regulations are claimed to actually protect water
              supply. However, because interpreting regulations requires the
              investigation and resolution of fact questions, their validity under
              Local Government Code chapters 212 and 232 cannot be determined
              as a matter of law in an attorney general opinion.

                                              Very truly yours,




KENT C. SULLIVAN
First Assistant Attorney General

ANDREW WEBER
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee